DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 4/28/22 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4 claims “non-functional polydimethylsiloxane”. This is not supported in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al (WO2016043082, English translation). 
Itaya, summary, teaches a cured article which can be obtained by sealing an optical semiconductor element with the above cured product. 
Itaya teaches curable silicone resin composition is characterized by including: component (A), namely a polyorganosiloxysilalkylene having at least two alkenyl groups in a molecule thereof; component (B), namely a polyorganosiloxane which has at least one hydrosilyl group in a molecule thereof, and no unsaturated aliphatic groups; component (C), namely a hydrosilylation catalyst including a platinum group metal; component (D), namely a silica filler having an average primary particle size of 5-200 nm; and component (E), namely a branched-chain polyorganosiloxane having at least one alkenyl group in a molecule thereof. 
The content (blending amount) of the component (B) in the curable silicone resin composition of the present invention is not particularly limited, but is preferably 1 to 60% by weight with respect to the curable silicone resin composition (100% by weight) 
The curable silicone resin composition may contain silicone powder having an average particle size of 0.5 to 100 μm (sometimes referred to as “(H) component”).
Although not particularly limited, the content of the component (H) is preferably 0.1 to 20% by weight, more preferably 0.5 to 10% with respect to the curable silicone resin composition (100% by weight). 
The curable silicone resin composition of the present invention may contain a solvent. Examples of the solvent include known or commonly used organic solvents and water, and are not particularly limited.
Component (B) in the amount of 1 to 60% by weight with respect to the curable silicone resin composition as taught by Itaya reads on the silicone resin as claimed in claim 1. 
Component (H) in the amount of 0.1 to 20% by weight respect to the curable silicone resin composition (100% by weight) as taught by Itaya reads on the silicone powder as claimed in claim 1. 
Therefore, the weight ratio of the silicone resin to the silicone powder is .05-600. 
Itaya teaches the curable silicone resin composition of the present invention is not particularly limited, but it can be prepared, for example, by stirring and mixing each of the above components at room temperature (or while heating if necessary).
The curable silicone resin composition can be suitably used as a sealing material for covering an optical semiconductor element in a high brightness / short wavelength optical semiconductor device, which has been difficult to cope with a conventional resin material, It can be preferably used for applications such as a sealing material for covering a semiconductor element in a high withstand voltage semiconductor device (power semiconductor etc.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply curable silicone resin to an optical semiconductor and then cure the curable silicone resin composition to form a film to obtain a cured article that is obtained by sealing an optical semiconductor element with the above cured product. 
The method as taught by Itaya is the same method as claimed in claim 1 and therefore it would be expected that the method as taught by Itaya would decrease ice build up on an article having a surface as claimed in claim 1. 

Regarding claim 3, Itaya teaches the curable silicone resin composition may contain silicone powder having an average particle size of 0.5 to 100 μm (sometimes referred to as “(H) component”).

Regarding claim 5, Itaya teaches polyorganosiloxane (B1) Examples of the polyorganosiloxane (B1) include those having a molecular structure of linear or branched chain. Among the groups bonded to the silicon atom of the polyorganosiloxane (B1), groups other than hydrogen atoms are not particularly limited such as a methyl group. 
A polysiloxane comprising a methyl group reads on a methyl silicone resin as claimed in claim 5. 


Regarding claim 6, Itaya teaches the component (D) in the curable silicone resin composition of the present invention is a silica filler having an average primary particle diameter of 5 to 200 nm. 

Regarding claim 7, Itaya teaches  it is also possible to use a surface-treated silica filler such as silicone oil. 

Regarding claim 8, Itaya teaches the component (C) in the curable silicone resin composition of the present invention is a hydrosilylation catalyst containing a platinum group metal such as platinum. 

Regarding claim 11, Component (B) in the amount of 1 to 60% by weight with respect to the curable silicone resin composition as taught by Itaya reads on the silicone resin as claimed in claim 1. 
Component (H) in the amount of 0.1 to 20% by weight respect to the curable silicone resin composition (100% by weight) as taught by Itaya reads on the silicone powder as claimed in claim 1.
The content (blending amount) of the component (C) in the curable silicone resin composition of the present invention is not particularly limited, but it is preferable that the content of the platinum group metal in the hydrosilylation catalyst is 0.01 to 1000 ppm. 
The curable silicone resin composition of the present invention may contain a solvent. Its content is not particularly limited and can be selected appropriately.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to chose the amount of solvent incorporate in the coating composition to obtain an optical semiconductor device which is excellent in sulfur barrier properties (barrier properties against sulfur compounds such as SOX and H2S), thermal shock resistance and adhesion to an adherend, suppresses chromaticity variation of the optical semiconductor device. 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al (WO2016043082, English translation) as applied to claim 1 in view of Chiba et al (US20150307708) and Omura et al (5306766). 
Although Itaya teaches silicone powder, Itaya does not teach the hardness of silicone powder. 
Chiba teaches a resin composition. 
Chiba, paragraph 156 of the PGPUB, teaches the resin composition may optionally comprise a silicone powder. The silicone powder acts as a flame retardant aid to defer the burning time, enhancing flame retardancy. A silicone powder having low hardness contained in the resin composition enhances the drilling processability of the resulting cured product more significantly. 
Omura teaches a low hardness silicone rubber composition. 
Omura, col.1, teaches most often, low hardness silicone rubbers having a hardness as low as 40 or less in JIS A scale are employed. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the silicone powder as taught by Itaya to have a low hardness such as 40 or less as taught by Chiba and Omura because by containing a silicone powder having a low hardness such as 40 or less, to enhance the drilling processability of the resulting cured product more significantly. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al (WO2016043082, English translation) as applied to claim 1 and further in view of Link et al (3824208). 
Although Itaya teaches silicone powder, Itaya does not teach a density of the silicone powder. 
Link teaches a free flowing particulate polymer. 
Link, cols. 11 and 12, teaches preferably there is obtained a free-flowing silicone powder having a bulk density that may vary from 2 to 100 pounds per cubic foot and a particle size that may vary from 0.1 to 7000 microns. Most preferably, there is obtained a powder that has a bulk density that may vary from 3 to 70 pounds per cubic foot and a particle size of 0.1 to 100 microns.
The most preferred type of free-flowing silicone particles that can be made in accordance with the process of the instant case is the one having the bulk density and size in microns as indicated under the preferred ranges set forth above. Such a powder having the preferred bulk density and the preferred size in microns can be handled and shipped or processed through additional equipment in the manufacturing plant without difficulty.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the silicone powder as taught by Itaya has a density of 3 to 70 pounds per cubic foot (.04-1.12 g/cm3) as taught by Link as such a powder can be handled and shipped or processed through additional equipment in the manufacturing plant without difficulty.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20050154223 teaches a novel phosphorus-containing organosilicon compound furnished with performance of an oxaphosphorin compound. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        6/6/22